DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 16-20 in the reply filed on 11/23/2020 is acknowledged.
Claim(s) 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 16 recites the limitation “one or more gas delivery systems fluidly coupled to the upper and lower gas inlets” in lines 12 and 13, respectively. This renders the claim indefinite because if there is only one gas delivery system, the sole gas delivery system cannot be couple to both the upper gas inlet and the lower gas inlet. For the purpose of examination, the limitation is interpreted as --one or more gas delivery systems fluidly coupled to each of the upper and lower gas inlets--.
Claims 2-11 and 17-20 which depend from claims 1 and 16
Appropriate correction is required.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2016/0114531) in view of Muphree (US 2018/0126460) in further view of Davidson (US 8,017,055).
Regarding claims 1-4,  Chuang teaches a system comprising: 
a build platform (stage 110) (fig 1); and
Chuang does not specify a housing a housing defining a chamber; a build platform disposed in the chamber; an upper gas inlet disposed in a first side wall of the chamber above the build platform; a lower gas inlet in the chamber; one or more gas delivery devices fluidly coupled to the upper and lower gas inlets; nor a gas outlet disposed in a second side wall of the chamber.
However, in the same field of endeavor, gas flow in three-dimensional printers, Murphree teaches a system comprising:
a housing defining a chamber (processing chamber 826) (fig 8);
 a build platform (platform 861) disposed in the chamber (fig 8); 
an upper gas inlet (inlet portion 840) disposed in a first side wall of the chamber above the build platform, wherein the upper gas inlet is configured to supply an upper gas flow in a first direction parallel to the build platform (fig 8; [0259]); 
a lower gas inlet (inlet portion 842) the chamber (fig 8; [0259]);
a gas outlet (outlet portion 870) disposed in a second side wall of the chamber, wherein the gas outlet is configured to discharge the upper and lower gas flows from the chamber (fig 8; [0264]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Chuang to include the housing defining chamber, build platform, upper and lower gas inlet, and gas outlet as taught by Murphree in order to provide a controlled temperature of the atmosphere in the processing chamber, to supply gas to the upper and lower part of the chamber and, to discharge the gas out of the chamber (See Murphree, [0156], [0259], and [0264])
Murphree also teaches one or more gas delivery devices (pump 835 of recycling mechanism) coupled to the lower inlet (inlet portion 842) and configured to regulate one or more flow characteristics of the lower and upper gas flows (fig 8; [0269]). Although Muphree does not specify that the pump 835 is connected to the (upper) inlet portion 840, one of ordinary skill in the art before the effective filing date of 
The combination does not specify wherein the lower gas inlet in the chamber configured to supply a lower gas flow in a second direction initially toward the bottom of the chamber nor a flow directing system disposed near the bottom wall and configured to receive the lower gas flow, wherein the flow directing system redirects the lower gas flow in the first direction parallel to the build platform.
However, in the same field of endeavor, apparatus to build a three-dimensional part from powder, Davidson teaches that air is circulated through booth 500 by the blower 510 (gas inlet), which is powered by an electric motor 515 (fig 20). As indicated by arrows in Fig 20, air exits from the blower 510 in a first direction into a diverter 530 (flow directing system) and exits in a second direction perpendicular to the first direction (fig 20). Fig 20 shows that diverter 530 has a curved profile that extends tangentially the first end portion and second end portion of the diverter (fig 20)
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to the combination to include a diverter as taught by Davidson near the bottom wall of the chamber in order to control and redirect the air flow from the lower gas inlet a second direction to a first direction parallel to the build platform after exiting the diverter.
Regarding claim 5, as applied to claim 1, Chuang teaches a system further comprising:
a powder application device (powder supplying device 120) configured to translate relative to the build platform and deposit a bed of powder material on the build platform (fig 1; [0030]-[0031]; note that it is inherent that the powder supplying device is configured to deposite  powder on the stage).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to place the powder supplying device taught by Chuang within the 
Although the combination does not specify wherein a vertical distance between the bottom wall of the chamber and the flow directing system exceeds a height of the powder application device, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding claim 6, as applied to claim 1, Chuang further teaches a first rotating mechanism 170 (flow directing element) connected to the gas inlet-outlet devices 150 ([0043]). The first rotating mechanism 170 is connected to the dynamic gas flow controlling device 160 and makes the gas inlet-outlet devices 150 rotate around the stage 110 ([0043]). Examiner notes that an actuator is inherently coupled to the first rotating mechanism taught by Chuang in order for said mechanism to rotate about an axis so that the flow direction of the gas can be adjusted at will (See [0043]).
Additionally, Murphree teaches that the 3D printing system comprises a processor (controller); the processor may be a processing unit; the processor may be programmed to implement methods of the disclosure; the controller may control at least one component of the systems and/or apparatuses; the computer system 400 can control (e.g., direct, monitor, and/or regulate) various features of printing methods, apparatuses and systems including the process parameters; the computer may be coupled to one or more sensors, valves, switches, motors, pumps, scanners, optical components, or any combination thereof ([0220]). Thus the controller taught by Murphree is conferred to actuate the flow directing element based upon feedback from process components such as sensors during the manufacturing process.
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by including the controller taught by Murphree in order to control the process parameters of the system ([0220]).
Regarding claim 7, as applied to claim 1, although the combination does not specify a plurality of lower gas inlets nor a plurality of flow directing elements as instantly claimed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to the combination to include multiple inlet portions as taught by Murphree and multiple diverters as a taught by Davidson, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Regarding claim 9, as applied to claim 1, Chuang teaches a system further comprising:
a powder application device (powder supplying device 120) configured to translate relative to the build platform and deposit a bed of powder material on the build platform (fig 1; [0030]-[0031]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to place the powder supplying device taught by Chuang within the chamber taught by the combination in order to provide a controlled temperature of the atmosphere in the processing chamber (See Murphree, [0156]).
Regarding the limitation “wherein the flow directing element is formed integrally with the powder application device,” as the instant specification is silent as to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the flow directing element and the powder application device as taught by the combination, since such modification would have involved making elements integral. Making elements integral is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(V)(B).
Regarding claims 10-11, as applied to claim 9, in order to the system to be operable, it is inherent that the controller taught by the combination instructs the powder supplying device to deposit a bed of powder onto the build platform during successive deposition periods.
Although the combination does not specify that the resting position of the powder application device beneath the lower gas inlet between successive despot ion period, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the powder application device as instantly claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).
Murphree teaches that the pump (one or more gas delivery devices) may be coupled to a variable frequency drive ([0269]). The variable frequency drive may allow controlling the gas flow rate from the pump (e.g., into the enclosure) ([0269]). At times, the gas flow rate may be dynamically (e.g., real time) controlled and may be continuous and / or in batches during at least a portion of the 3D printing ([0269]). Thus the controller taught by Murphree can control the supply of gas during successive deposition periods (batch).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to use the controller taught by Murphree in order to control the quality of flow of gas (See Murphree, [00049]).
Regarding claim 16,  Chuang teaches a system comprising: 
a build platform (stage 110) (fig 1); and
a powder application device (powder supplying device 120) configured to translate relative to the build platform and deposit a bed of powder material on the build platform (fig 1; [0030]-[0031]; note that it is inherent that the powder supplying device is configured to translate relative to stage 110 in order to provide powder on the stage).
Chuang does not specify a housing a housing defining a chamber; a build platform disposed in the chamber; an upper gas inlet disposed in a first side wall of the chamber above the build platform; a lower gas inlet in the chamber; one or more gas delivery devices fluidly coupled to the upper and lower gas inlets; nor a gas outlet disposed in a second side wall of the chamber.
However, in the same field of endeavor, gas flow in three-dimensional printers, Murphree teaches a system comprising:
a housing defining a chamber (processing chamber 826) (fig 8);
 a build platform (platform 861) disposed in the chamber (fig 8); 
an upper gas inlet (inlet portion 840) disposed in a first side wall of the chamber above the build platform, wherein the upper gas inlet is configured to supply an upper gas flow in a first direction parallel to the build platform (fig 8; [0259]); 
a lower gas inlet (inlet portion 842) the chamber (fig 8; [0259]);
a gas outlet (outlet portion 870) disposed in a second side wall of the chamber, wherein the gas outlet is configured to discharge the upper and lower gas flows from the chamber (fig 8; [0264]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Chuang to include the housing defining chamber, build platform, upper and lower gas inlet, and gas outlet as taught by Murphree in order to provide a controlled temperature of the atmosphere in the processing chamber, to supply gas to the upper and lower part of the chamber and, to discharge the gas out of the chamber (See Murphree, [0156], [0259], and [0264])
Murphree also teaches one or more gas delivery devices (pump 835 of recycling mechanism) coupled to the lower inlet (inlet portion 842) and configured to regulate one or more flow characteristics of the lower and upper gas flows (fig 8; [0269]). Although Muphree does not specify that the pump 835 is connected to the (upper) inlet portion 840, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the pump 835 connected to (lower) inlet portion 842 in order to connect a pump to the (upper) inlet portion 840, since it has been held that the mere duplication 
The combination does not specify wherein the lower gas inlet in the chamber configured to supply a lower gas flow in a second direction toward the powder application device.
However, in the same field of endeavor, apparatus to build a three-dimensional part from powder, Davidson teaches that air is circulated through booth 500 by the blower 510 (gas inlet), which is powered by an electric motor 515 (fig 20). As indicated by arrows in Fig 20, air exits from the blower 510 in a first direction into a diverter 530 and exits in a second direction perpendicular to the first direction (fig 20).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to the combination to include a diverter as taught by Davidson in order to control and redirect the air flow from a first direction to a second direction.
The combination does not specify wherein the powder application device comprises a flow directing element configured to receive the lower gas flow and redirect the lower gas flow in the first direction parallel to the build platform.
Similarly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to the combination to add an additional diverter as taught by Davidson to the powder application device as instantly claimed in order to control and redirect the air flow from a first direction to a second direction.
Regarding claim 17 and 18
Regarding the claimed limitation “wherein the flow directing element is formed integrally with the powder application device,” as the instant specification is silent as to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to connect the flow directing element and the powder application device as taught by the combination, since such modification would have involved making elements integral. Making elements integral is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(V)(B).
Regarding claim 19, as applied to claim 16, Murphree teaches at least one controller that is operatively coupled to the enclosure, energy beam, gas inlet, and gas outlet, and is programmed to direct the gas inlet opening to allow the gas to flow through ([0009]). Murphree further teaches that the pump (one or more gas delivery devices) may be coupled to a variable frequency drive ([0269]). The variable frequency drive may allow controlling the gas flow rate from the pump (e.g., into the enclosure) ([0269]). At times, the gas flow rate may be dynamically (e.g., real time) controlled and may be continuous and / or in batches during at least a portion of the 3D printing ([0269]). Thus the controller taught by Murphree can control the supply of gas during successive deposition periods (batch).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination to use the controller taught by Murphree in order to control the quality of flow of gas (See Murphree, [0049]).
In order to the system to be operable, it is inherent that the controller taught by the combination instructs the powder application device to deposit a bed of powder onto the build platform during successive deposition periods.
Although the combination does not specify that the resting position of the powder application device beneath the lower gas inlet between successive deposition period, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to place the powder application device as instantly claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform 
Regarding claim 20, as applied to claim 16, although the combination does not specify an additional flow directing element such as the diverter taught by Davison, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the diverter, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).
Although the combination does not specify wherein the additional flow directing element is separate from and disposed above the powder delivery device and disposed, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by placing an diverter in the claimed configuration, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One of ordinary skill in the art would have been motivated in in order to control and redirect the air flow from a first direction to a second direction.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang (US 2016/0114531) in view of Muphree (US 2018/0126460) in view of Davidson (US 8,017,055), as applied to claim 7, and in further view of KR-101760832-B1 (translation provided - hereinafter referred to as D3).
Regarding claim 8, as applied to claim 7, Murphree further teaches wherein the one or more gas delivery devices are communicatively coupled to a controller, wherein the controller is configured to receive feedback indicative of a flow parameter of at least one lower gas flow of the plurality of lower gas flows via a corresponding sensor (the 3D printing system comprises a processor; the processor may be a processing unit; the processor may be programmed to implement methods of the disclosure; the controller 
The combination does not specify wherein the controller is configured to instruct the one or more gas delivery devices to adjust the flow parameter of the at least one lower gas flow based on the feedback, wherein the flow parameter comprises a flow velocity, a flow temperature, a flow rate, or any combination thereof.
However, in the same field of endeavor, 3D printers, D3 teaches a 3D printer comprising a controller configured to maintain a cooling temperature (parameter being temperature of the lower gas flow) at a constant level during the shape formation process via adjusting the supply of cooling agent with a delay time for the set time difference (See abstract).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination by incorporating the processor taught by D3 since 
the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One of ordinary skill in the art would have been motivated in order to maintain a constant temperature of the gas flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                              
	/NAHIDA SULTANA/             Primary Examiner, Art Unit 1743